DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “removing the deposited oxide layers at least in areas by oxide etching in such a way that the spring unit is formed” which is unclear. It is unclear which areas of the deposited oxide layers are to be removed to yield the conclusory result of a spring unit. The claim also recites “applying a further oxide layer to a support structure” which is unclear. It is unclear whether the support structure is part of the third layer section or not. Claim 16 recites “at least one third spring web is formed by material removal using a supporting structure” which is unclear. It is unclear how a supporting structure is “used” to form the spring.
Claim 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting in Claim 15 identifying what is a support structure, and which areas of the deposited oxide layers are to be removed to form a spring unit, and in Claim 16 how a supporting structure is “used” to form the spring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150053002 to Ullrich.
Regarding Claim 1, Ullrich discloses a component (Figs. 1 and 6-8, micromechanical sensor 1; ¶¶ [0035]-[0040]), comprising: a substrate (Figs. 1 and 6-8, substrate 10; ¶¶ [0035]-[0040]); a mass structure (Figs. 1 and 6-8, rocker structure 20; ¶¶ [0035]-[0040]); and a spring unit, the mass structure being pivotable in relation to the substrate along an axis using the spring unit (Figs. 1 and 6-8, movable rocker structure 20 connected to substrate 10 via torsion means 40; ¶¶ [0035]-[0040]), wherein the spring unit includes a first spring web and a second spring web, which are spaced apart from one another along a z direction (Figs. 1 and 6-8, torsion means 40 with spaced apart first torsion element 50 and second torsion element 60; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 2, Ullrich discloses the component is an inertial sensor for detecting acceleration forces (Figs. 1 and 6-8, micromechanical sensor 1; ¶¶ [0035]-[0045]).
Claim 3, Ullrich discloses the mass structure includes at least two masses connected to one another via connecting walls and wherein the component further comprises: an anchor situated on the substrate (Figs. 1 and 6-8, rocker structure 20 with asymmetrical mass distribution about connecting walls at 41 and connecting element 11 fixed to the substrate 10; ¶¶ [0035]-[0040]), at least one of the connecting walls of the mass structure being connected using the spring unit to the anchor and being pivotable along the axis, the mass structure having an asymmetrical mass distribution in relation to the axis (Figs. 1 and 6-8, rocker structure 20 with asymmetrical mass distribution about torsion axis 102' formed by torsion means 40 attached to connecting walls at 41; ¶¶ [0035]-[0040]).
Regarding Claim 4, Ullrich discloses the spring unit includes two sections, which each connect one of the connecting walls of the mass structure on both sides to the anchor (Figs. 1 and 6-8, torsion means 40/40’ attached to connecting walls at 41 on both sides of connecting element 11; ¶¶ [0035]-[0040]).
Regarding Claim 5, Ullrich discloses the first spring web and the second spring web are aligned in parallel to the substrate surface in an initial position of the spring unit (Figs. 1 and 6-8, torsion means 40 with spaced apart first torsion element 50 and second torsion element 60 aligned parallel to substrate 10; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 6, Ullrich discloses the spring unit includes at least one third spring web aligned in the z direction (Figs. 1 and 6-8, bar elements 53 or bar connecting elements 54 extending along axis 103; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 7, Ullrich discloses the first spring web and/or the second spring web and/or the at least one third spring web is configured in the form of layers as layer sections (Figs. 1-2 and 6-8, first torsion element 50, second torsion element 60 and/or bar elements 53 or bar connecting elements 54 formed from first, second, and third layer 200', 200'', 200'''; ¶¶ [0035]-[0040], [0049]-[0050]).
Claim 8, Ullrich discloses (i) the third spring web is connected to the first spring web and/or the third spring web is connected to the second spring web, or (ii) the third spring web is spaced apart from at least one of the first and second spring webs in the z direction (Figs. 1 and 6-8, bar elements 53 or bar connecting elements 54 connected to first torsion element 50; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 9, Ullrich discloses the first spring web and/or the second spring web include a material thickness which is less than a material thickness of the at least one third spring web (Figs. 1-2 and 6-8, second torsion element 60 thicker than first torsion element 50, and/or bar elements 53 or bar connecting elements 54; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 10, Ullrich discloses: (i) the first spring web includes a greater material thickness than the second spring web and/or the first spring web includes a greater width than the second spring web, or (ii) the first spring web includes a lesser material thickness than the second spring web and/or the first spring web includes a lesser width than the second spring web (Figs. 1-2 and 6-8, second torsion element 60 thicker than first torsion element 50, and/or bar elements 53 or bar connecting elements 54; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 11, Ullrich discloses the first spring web and/or the second spring web has a perforated structure in areas (Figs. 1-2 and 6-8, first torsion element 50 and bar elements 53 and bar connecting elements 54 forming perforated structure; ¶¶ [0035]-[0040], [0049]-[0050]).
Regarding Claim 13, Ullrich discloses the spring unit is configured in such a way that a z coordinate of the pivot axis of the spring unit forms a pivot axis of the mass structure at the same time (Figs. 1 and 6-8, rocker structure 20 torsion axis 102' of torsion means 40 and rocker structure 20; ¶¶ [0035]-[0040]).
Regarding Claim 14, Ullrich discloses at least one of the first and/or second and/or third spring webs is manufactured from a polycrystalline silicon (Figs. 1-2 and 6-8, first torsion element 50, second torsion element 60 formed of  polysilicon; ¶¶ [0035]-[0042]).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID J BOLDUC/Primary Examiner, Art Unit 2852